 

 

 

 

FILED

August 16, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
L NI

EASTERN DISTRICT OF CALIFORNIA chat teen

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:19-cr-00131-MCE
Plaintiff,
v.
DARIUSH NIKNIA, PERSON IN CUSTODY

)
)
)
)
) ORDER FOR RELEASE OF
)
Defendant. )
)

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release, DARIUSH NIKNIA, Case No.
2:19-cr-00131-MCE from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
_X___ Bail Posted in the Sum of: $150,000.00.
_X_ Co-Signed Unsecured Appearance Bond
_X_ Secured Appearance Bond
_X_ (Other) Conditions as stated on the record.
_X_ (Other) The Defendant is ordered released on 8/19/2019 at 9:00 a.m. to the custody of

the assigned Pretrial Services Officer.

This release order is not effective until the date defendant has signed and understands the attached

‘Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _8/16/2019 = at__3:10 p.m.

   

By

 

Edmund F~ Brennan
United States Magistrate Judge

 
